Schreiber, J.
Motion to dismiss the complaint as insufficient is denied. The portrayal of plaintiff in a book of comic cartoons published without his consent and for purposes of trade and profit constitutes a violation of section 50 of the Civil Rights Law. A book of comic cartoons, distributed for profit, even though the cartoons relate to a current event of some public interest, is to be differentiated from newspaper and magazine articles of an educational nature. Defendants may answer within ten days from the service of a copy of this order with notice of entry.